Citation Nr: 1542049	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date prior to June 25, 2009, for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.

2. Entitlement to service connection for a gastrointestinal condition, to include a stomach ulcer and ulcerative colitis.



ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision that denied the Veteran's claim for service connection for a gastrointestinal condition and a January 2013 rating decision which assigned June 25, 2009 as the effective date of the grant of service connection for PTSD, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Entitlement to service connection for a gastrointestinal condition was reopened and remanded in a November 2012 Board decision.  Both issues were remanded by the Board in June 2015 to afford the Veteran the opportunity for a hearing, but in June 2015 the Veteran cancelled the hearing and asked the Board to decide his claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An August 1977 RO decision initially denied entitlement to service connection for a nervous condition, diagnosed as a personality disorder.  In September 1988, the RO denied service connection for PTSD.  In July 1993 and June 2001, petitions to reopen claims of service connection for PTSD were denied. None of these determinations were properly appealed.

2. The Veteran's petition to reopen a claim of entitlement to service connection for a psychiatric condition was received by VA on August 25, 2006. In April 2007, the RO denied the Veteran's petition to reopen a claim of service connection for PTSD. The Veteran did not receive notice of the April 2007 RO decision, and it remained pending.

3. The preponderance of the evidence reflects that the Veteran's gastrointestinal condition is at least as likely as not aggravated by symptoms of the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for an effective date of August 25, 2006, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.155, 3.400 (2014).

2. The criteria for secondary service connection for ulcerative colitis have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to an Earlier Effective Date

The Veteran asserts that the effective date of the grant of service connection for a psychiatric disorder should be August 25, 2006, the date he filed a petition to reopen for service connection for this condition. 

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.  

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  The Veteran has not asserted that a previous RO or Board decision contained CUE.

A. Date Entitlement Arose

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  And, if a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of § 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen." Akers v. Shinseki, 673 F.3d 1352, 1359   (Fed. Cir. 2012).

The Veteran's claim for service connection arose from an incident in service and there is documented evidence of psychiatric problems as early as 2000 which, as will be discussed, is prior to his date of claim. See Akers, 673 F.3d at 1359.

B. Date of Claim

Because the facts found show that entitlement to service connection for a psychiatric disorder arose prior to June 25, 2009, the remaining question is when the Veteran filed his instant petition to reopen.  When a claim is reopened, the Veteran "cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005). 

The Veteran filed his initial claim of entitlement to service connection for a psychiatric condition in June 1977. The RO denied his claim in an August 1977 rating decision. The Veteran filed subsequent claims to reopen, which were denied in September 1988, July 1993, June 2001, April 2007, and March 2010.  The claim was reopened by the Board in November 2012, and granted in January 2013, with an effective date of June 25, 2009.

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014). The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).  If the formal claim is received after one year of its receipt, the effective date will be the date of VA's receipt of the formal application form.  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992) (cited in Jernigan, 25 Vet. App. at 225 n.5).

The Veteran most recently filed a petition to reopen his claim on June 26, 2009, but prior to that, he filed a petition to reopen on August 25, 2006, and the claim was denied by the RO in April 2007.   He has indicated that he did not receive notification of the April 2007 decision.  

A rating decision does not become final and binding until written notification of the decision is issued to the claimant. See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d). See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see also Tablazon v. Brown, 8 Vet. App. 359, 361   (1995), citing Hauck v. Brown, 6 Vet. App. 518  (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped"). Such written notification must apprise the Veteran of his procedural and appellate rights. 38 C.F.R. § 19.25.

VA regulations provide that "notice" means written notice sent to a claimant or payee at his or her latest address of record. 38 C.F.R. § 3.1(q). 

There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926). VA need only mail notice or other correspondence to the Veteran's last address of record for this presumption to attach. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999). This rebuttal requires showing, not only that the Veteran did not receive the notice or correspondence in question, but also that there was another viable address where he could have been reached. 

Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the appellant at his or her last known address has been returned as undeliverable, VA is entitled to rely on that address. Cross v. Brown, 9 Vet. App. 18, 19   (1996).

In this case, the rebuttal has been met. The RO sent the Veteran notification of its April 2007 decision to the address listed on his August 2006 application. He did not receive it, as he had relocated. Further, it is clear that he notified VA that he had relocated.  Evidence on file clearly establishes that within a few weeks of filing his claim in August 2006, he was residing at Emanuel House, an adult foster care facility.  The fact that he resided in Emanuel House is clearly and regularly cited in numerous VA treatment records and Vet Center Records from 2006 and 2007  is consistent with the Veteran's recent argument.

As the Veteran never received notification of the April 2007 determination, it is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

Therefore the proper effective date is August 25, 2006, the date he filed his first petition to reopen his claim for service connection for psychiatric disorder following the final rating decision in June 2001.

There are no informal claims of record between the Board's June 2001 denial and August 25, 2006 that would permit an even earlier effective date.  The Veteran appealed the June 2001 rating decision, but did not file a VA Form 9 in response to the RO's September 2001 Statement of the Case.  The next communication the VA received about his claim for service connection for a psychiatric disorder was the August 25, 2006 request to reopen.  The claims file contains medical evidence that the Veteran's psychiatric disorder was present prior to August 25, 2006.  These treatment records may not be considered an informal claim for service connection, however, because service connection for a psychiatric disorder was not in effect at that time.  Further, these medical records do not demonstrate an intention on the Veteran's part to seek service connection for such complaints.  See 38 C.F.R. § 3.157(b) (2014); Servello, 3 Vet. App. at 199; see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence" showing treatment for that disorder "does not establish an intent on the part of [a] veteran" to seek service condition for that disorder.); MacPhee v. Nicholson, 459 F.3d 1323   (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  Without a formal or informal petition to reopen the claim prior to August 25, 2006, an earlier effective date is not assignable.  See 38 C.F.R. § 3.400(r) (2014).

For these reasons, an effective date of August 25, 2006, for the award of service connection for his PTSD, but not earlier, is warranted. This outcome results from resolving all reasonable doubt in the Veteran's favor.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was diagnosed with ulcerative colitis in 2009.  Although the Veteran's July 2014 VA examination noted that he showed signs of healing, asymptomatic, or healed colitis, a July 2014 letter from F.A., M.D. stated that "ulcerative colitis is a lifelong condition."  Dr. F.A. went on to state that "[i]nflammation, ulceration and symptoms can be controlled with medications, however many patients have intermittent acute flare-ups and the inflammation and symptoms usually come back if treatment is discontinued."  The doctor noted that the Veteran had good response to recent treatment, but would continue to need follow-up long-term care.  Although the Veteran is not currently significantly symptomatic, the Board concedes he has a current condition.  

The Board also concedes that the Veteran has a current service-connected condition of PTSD with major depressive disorder.

There is a link between the Veteran's PTSD and his current ulcerative colitis.  In a July 2014 VA examination, the VA examiner opined that the Veteran's PTSD symptoms like anxiety, depression, and nightmares "at least as likely as not can 20% aggravate the 'stomach problems' claimed by [the] Veteran which the medical records document diagnosis of ulcerative colitis."  The Veteran's PTSD symptoms can aggravate his claimed gastrointestinal problems; therefore, secondary service connection is warranted.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

An earlier effective date of August 25, 2006, for the grant of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for ulcerative colitis is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


